      Case 2:12-cr-00759-SDW Document 47 Filed 08/06/20 Page 1 of 1 PageID: 152
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

                                    MINUTES OF PROCEEDINGS


NEWARK                                                     DATE: August 6, 2020

JUDGE: Susan D. Wigenton

COURT REPORTER: Joanne Sekella

DEPUTY CLERK: Carmen D. Soto

Title of Case:                                             Docket #: 12-CR-759
                                                                     20-CR-271

U.S.A. v. JOSE GONZALEZ

Appearances:
Emma Spiro, AUSA for the Govt
Candance Hom, Esq. for the Dft (AFPD)
Gisella Bassolino, Probation Officer

Nature of Proceeding: VIOLATION OF SUPERVISED RELEASE HEARING

Financial affidavit completed.
Candance Hom, AFPD appointed.

PLEA:
Deft sworn.
Deft plead guilty to Violations #3 and #7.

SENTENCE:
Supervised release imposed on 7/2/2014 and April 22, 2015 is revoked.
Deft sentenced to 8 months imprisonment;
1 year supervised release;
Special Conditons:
1)      Alcohol/Drug Testing and Treatment

Govt moves to dismiss Violations #1, 2, 4, 5, 6, and 8;
Ordered Violations #1, 2, 4, 5, 6, and 8 dismissed;
Ordered deft to voluntary surrender.

Time Commenced:       12:30 p.m.
Time Concluded:       1:20 p.m.
Total Time:            50 mins.

Cc: Chambers

                                                     Carmen D. Soto
                                                     Deputy Clerk
